Citation Nr: 1009770	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-35 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a myeloproliferative 
disorder, to include polycythemia vera and essential 
thrombocytosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from June 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  In that decision, the RO denied 
the Veteran's petition to reopen his previously denied claim 
for service connection for polycythemia vera.  Jurisdiction 
over this case was subsequently transferred to the VARO in 
Salt Lake City, Utah, and that office forwarded the appeal to 
the Board.

In September 2005, the Veteran appeared at an informal 
conference with a decision review officer (DRO).  A report of 
this conference has been associated with the claims file

In February 2008, the Board granted the petition to reopen 
and remanded the reopened claim.  The Board has 
recharacterized the claim because the Veteran has been 
diagnosed with both polycythemia vera and essential 
thrombocytosis, each of which is a myeloproliferative 
disorder as discussed below.  Cf. Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (when a Veteran claimed service connection 
for only PTSD, but the evidence contained diagnoses of other 
psychiatric disabilities, the Board erred in failing to treat 
the claim as a broader one for service connection for an 
acquired psychiatric disorder to include PTSD).

As explained in more detail below, the Appeals Management 
Center (AMC) complied with the remand instructions of the 
Board by contacting the author of a September 2002 VA opinion 
and requesting information from him, and by obtaining the 
credentials of the VA physician who provided a June 2006 
opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 

FINDING OF FACT

The Veteran's polycythemia vera and essential thrombocytosis 
are not related to his in-service Toluene exposure or 
anything else in service.



CONCLUSION OF LAW

A myeloproliferative disorder, to include polycythemia vera 
and essential thrombocytosis, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a March 2008 letter, the RO notified the Veteran of the 
evidence needed to substantiate his reopened claim for 
service connection for polycythemia vera.  This letter also 
satisfied the second and third elements of the duty to notify 
by delineating the evidence VA would assist him in obtaining 
and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the March 2008 letter 
complied with this requirement.

The veteran has substantiated his status as a veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the March 2008 letter.

Contrary to VCAA requirements, the VCAA-compliant notice in 
this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claim in an October 2009 supplemental statement of the 
case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records and all identified post-service private and VA 
treatment records.  As explained below, the dispositive issue 
in this case is whether the Veteran's diagnosed 
myeloproliferative disorder is related to his in-service 
Toluene exposure.  VA has obtained multiple medical opinions 
on this question, including those of VA physicians S.O. and 
L.G. in September 2002 and June 2006, as well as a January 
2006 opinion of a VA occupational and environmental 
toxicologist.  Moreover, as noted above, in its February 2008 
remand, the Board instructed the RO to request that Dr. S.O. 
provide the opinions of the physicians whom he consulted in 
reaching his conclusions.  In response, Dr. S.O. attempted to 
obtain these opinions and thoroughly documented the steps 
that he took to obtain the.  Thus, although Dr. S.O. was 
ultimately unable to obtain these opinions, his well-
documented attempts to do so warrants a finding that the RO 
substantially complied with the Board's remand instructions.  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) 
("substantial compliance" rather than "strict compliance" 
is required under Stegall, supra) (citing Dyment v. West, 13 
Vet. App. 141, 146-47 (1999)).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for a 
myeloproliferative disorder, to include polycythemia vera and 
essential thrombocytosis is thus ready to be considered on 
the merits.


Analysis

As an initial matter, the Board notes that the Veteran did 
not engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Establishing service connection generally requires 
(1) evidence of a current disability; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service 
disease or injury and the present disability. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran has been diagnosed with 
polycythemia vera and essential thrombocytosis, each of which 
is a myeloproliferative disorder, i.e., a condition that 
cause blood cells to grow abnormally in the bone marrow.  
There has been continued uncertainty as to the identification 
of the Veteran's precise myeloproliferative disorder.  A 
September 2003 VA treatment note indicated that the Veteran 
"might have a nonspecific myeloproliferative disorder with 
features of ET (essential thrombocytosis) and polycythemia 
vera."  In his May 2003 petition to reopen, the Veteran 
requested service connection for polycythemia vera.  In his 
August 2005 notice of disagreement, the Veteran wrote that 
his disability is essential thrombocytosis and not 
polycythemia vera.  Given that the Veteran has at least one 
of these myeloproliferative disorders, the Board has 
recharacterized the claim more broadly.

In any event, the Veteran alleges that his myeloproliferative 
disorder is related to his in-service exposure to Toluene, a 
solvent, while painting and stripping cars.  As noted by the 
Board in its March 2008 remand, VA has conceded exposure to 
Toluene.  Moreover, the Veteran has not claimed, and the 
evidence does not reflect, myeloproliferative disorder in 
service or continuity of symptomatology.  The service 
treatment records do not contain notations of complaints, 
treatment, or diagnoses of a myeloproliferative disorder and 
all systems and blood test results were normal on the April 
1976 separation examination.  In his April 2002 claim, the 
Veteran indicated the date that polycythemia vera began as 
October 5, 2001.  In Dr. Lavrinets' March 2000 hematology 
consultation note, he identified the date of the first 
symptoms of the Veteran's myeloproliferative disorder, which 
the Veteran described as "feeling ill," as sixteen years 
previously, i.e., around 1984, approximately eight years 
after service.  A November 1980 VA exchange of beneficiary 
information and request for administrative and adjudicative 
action (VA Form 10-7131) listed three admission diagnoses.  
The first was chronic rhinitis.  The third was probable 
symptoms.  The second was a difficult to decipher word that 
began with the letters "polycyth," and likely is related to 
polycythemia vera.  However, even assuming a June 1980 
diagnosis of polycythemia vera, this was more than four years 
after service.  In his September 2002 memorandum, Dr. S.O. 
indicated that it was approximately 1979, three years after 
service, when the Veteran was told that he could not be a 
blood donor because his hematocrit was too high.  Therefore, 
the dispositive issue in this case is whether the Veteran's 
current myeloproliferative disorder is related to his in-
service Toluene exposure.  There are multiple medical 
opinions on this issue.

Three private medical opinions support the Veteran's claim.  
In March 2002, Dr. Lavrinets wrote that, based on the 
Veteran's recounting of daily painting of vehicles for one 
year without a respirator or protective clothing, "there is 
a significant possibility that that prolonged cumulative 
exposure to paint fumes and ingredients to skin contact could 
have led to the myeloproliferative disorder that is affecting 
him at this time."  He prefaced this conclusion by stating 
that he was "not certain of the exact type or nature of the 
paint used."  In a January 2004 letter, Dr. Rodier, a 
physician with a background in environmental medicine, noted 
that he had reviewed the Veteran's case and had a background 
in Environmental medicine, and concluded that "his blood 
problem is a direct result of working with CARC paint and 
Toluene while in the Army."  He noted, "the effects of 
these substances on anybody are well documented," but did 
not cite specific studies.  In a January 2005 letter, Dr. 
Nibley, a physician with Utah Cancer Specialists, noted that 
the Veteran was diagnosed with a myeloproliferative disorders 
at a young age (29), and that such disorders are known to 
result from exposure to Toluene.  In support of his 
conclusion, he cited a study by Y. Honda, E. Delzell, and P. 
Cole, entitled, "An updated study of mortality among workers 
at a petroleum manufacturing plant," and a copy of this 
study is in the claims file.  He also noted that there is 
always a delay between the time of exposure and the 
development of the disease.  He concluded that the Veteran's 
development at a young age of a myeloproliferative disorder 
suggests that his occupational exposures have likely played a 
role in the development of his disease.

While the value of Dr. Lavrinets' opinion is reduced by the 
fact that he used the equivocal terms "possibility" and 
"could," the other private physicians used definitive 
language and explained the reasons for their conclusions 
based on an accurate characterization of the evidence.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations include the 
qualifications and knowledge of those opining).  Dr. Nibley 
also cited one study, discussed in more detail below.  Thus, 
the medical evidence in support of the Veteran's claim are of 
significant probative value.

However, the Board finds that the medical opinions against 
the claim are of even greater probative value.  In a 
September 2002 memorandum, VA physician S.O., clinical 
director of the C&P unit and associate professor of clinical 
medicine, reviewed the claims file and a standard medical 
text, Harrison's Online, Polycythemia Vera and other 
Myeloproliferative Diseases, which revealed that the etiology 
of polycythemia vera is unknown and occurs in all age groups.  
He also did an online medical literature search using 
Proquest and MD consult, which did not turn up any 
association between polycythemia vera and specific 
environmental exposures, including paint and paint thinners.  
Dr. S.O. then consulted two other physicians, and concluded 
that "it may be possible that this Veteran's case of P. vera 
is a result of occupational exposure to paint while on active 
duty but such an association is speculative."  He noted that 
neither of the physicians he consulted, an environmental 
specialist and an occupational specialist, had found any 
specific reference to polycythemia vera in the multiple 
textbooks they reviewed, and noted a textbook that indicated 
that information on occupational or environmental etiology of 
polycythemia vera is lacking.  He and the other two 
physicians concluded that there was simply insufficient 
evidence to relate the Veteran's in-service exposure to paint 
and fumes to polycythemia vera or other myeloproliferative 
disorders.

As noted above, based on the Board's February 2008 remand 
instructions, Dr. S.O. tried to contact the physicians on 
whose opinions he had relied in his September 2002 
memorandum.  Dr. S.O. undertook the requested action, managed 
to contact one of the physicians, and included his e-mail 
exchange with that physician in his response to the Board's 
instructions.  These e-mail exchanges indicate that the 
physician contacted was unable to locate any of his notes or 
any other documentation underlying his September 2002 
opinion.

In January 2006, a VA occupational and environmental 
toxicologist reviewed the claims file, examined the Veteran, 
and reviewed the relevant medical literature.  He 
specifically referred to the study cited by Dr. Nibley, and 
noted that this study showed increased leukemia deaths in 
workers at the plant from 1940 to 1979, the same study showed 
that, during the 1980s, there was actually a deficit of 
leukemia deaths in the workers compared to the standard 
population, as well as some myelodysplasia and myelofibrosis.  
He also noted that this was a petroleum plant, and there was 
no a specific measurement in the workers specific to Toluene 
exposure.  Thus, the findings of the study could be due to 
Benzene, a known contaminant in a petroleum workplace.  He 
concluded that the study provided by Dr. Nibley is neither 
specific to Toluene exposure nor specific to thrombocytosis 
as an outcome and is not applicable in this case.  The VA 
occupational and environmental toxicologist also cited a 
recent ATSDR (Agency for Toxic Substances and Disease 
Registry) profile on Toluene, which analyzed multiple studies 
and concluded that the predominant studies on animals and 
humans have shown no effect or decreased blood counts in 
Toluene exposed organisms.   As this evidence contradicts the 
theory that the Veteran's exposure to Toluene caused 
thrombocytosis, the VA occupational and environmental 
toxicologist concluded that is it less than 50 percent likely 
that the Veteran's thrombocytosis is related to Toluene 
exposure.

In June 2006, Dr. L.G. reviewed the claims folder and the 
medical literature.  She gave an extremely detailed and well-
reasoned opinion, explaining that Toluene' s mutagenic 
effects have been observed in rodents and cultured mammalian 
cells and that recent studies demonstrated increases in 
chromosomal aberrations in occupationally exposed 
populations, but that making a connection between these 
studies and the recently discovered molecular defects 
contributing to essential thrombocytosis and polycythemia 
vera "requires a stretch of inductive reasoning."  She 
reviewed the Veteran's medical history as well as multiple 
specific studies.  She also noted the difference between 
Benzene, the subject of many studies, and Toluene, the latter 
of which is a Benzene derivative but which is not classified 
as a carcinogen.  She concluded, "[W]hile I consider it 
unlikely, I cannot resolve the issue of whether ET and/or PV 
are caused by or a result of environmental Toluene exposure, 
without resort to mere speculation."  She noted that it 
remains possible that other environmental exposures may have 
contributed to the Veteran's myeloproliferative disorder, 
although addressing which potentially offending agents in the 
paint or other substances he was exposed to may be difficult 
to ascertain.  In response to the Board's remand 
instructions, Dr. L.G. provided her credentials, which 
reflect that she is on the staff of a VA Medical Center and 
specializes in hematology and oncology, and she is thus well-
qualified to render her opinion.

The three VA opinions that weigh against the Veteran's claim 
have greater probative value than those that support the 
claim.  Each physician not only explained their conclusions 
in light of the medical treatment evidence, but reviewed 
relevant medical literature and specifically discussed why 
the data in this medical literature does not warrant the 
conclusion that Toluene exposure can cause a 
myeloproliferative disorder, and that such a conclusion would 
therefore be speculative.  The only private physician to cite 
a specific study was Dr. Nibley, who cited one such study, 
and the VA occupational and environmental toxicologist 
rebutted Dr. Nibley's opinion with a far more detailed 
discussion of the study cited by Dr. Nibley and an 
explanation of why this and other studies did not support his 
conclusion of a relationship between the Veteran's 
myeloproliferative disorder and his in-service Toluene 
exposure.  While the value of Dr. S.O.'s opinion is undercut 
by the failure to obtain the opinions of the physicians whom 
he consulted, Dr. S.O. did some of the medical literature 
research himself and documented the sources upon which he 
relied.

The Board has also considered the statements of the Veteran.  
As noted, the Veteran did not testify to continuity of 
symptomatology.  As to the Veteran's own statements 
indicating a belief that his myeloproliferative disorder is 
related to his in-service Toluene exposure, the Veteran is 
competent to testify as to his observations, Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) and lay 
witnesses may, in some circumstances, opine on questions of 
diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (Board's categorical statement 
that "a valid medical opinion" was required to establish 
nexus, and that a layperson was "not competent" to provide 
testimony as to nexus because she was a layperson, conflicts 
with Jandreau).  However, in this case, testimony as to a 
possible relationship between a myeloproliferative disorder 
and Toluene exposure is an etiological question unlike 
testimony as to a separated shoulder, varicose veins, or flat 
feet, which are capable of direct observation.  See Jandreau, 
492 F.3d at 1376 (lay witness capable of diagnosing 
dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay 
testimony is competent to establish the presence of varicose 
veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic 
fever is not a condition capable of lay diagnosis); Falzone 
v. Brown, 8 Vet. App. at 405 (lay person competent to testify 
to pain and visible flatness of his feet).  The Veteran's 
statements therefore do not add weight to the opinions of the 
supporting medical opinions such that they outweigh the 
negative opinions.

As the preponderance of the evidence is thus against the 
claim, the benefit-of-the-doubt doctrine is not for 
application, and the claim for service connection for a 
myeloproliferative disorder, to include polycythemia vera and 
essential thrombocytosis must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for a myeloproliferative 
disorder, to include polycythemia vera and essential 
thrombocytosis is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


